As I join the great family of the international community for the 74th session of the General Assembly, I would like to begin by extending to you, Mr. President, Mr. Tijjani Muhammad-Bande, my warm and sincere congratulations on your election to preside over our work. Your election is a well-deserved honour for and a tribute to the entire African continent, and in particular your country, the Federal Republic of Nigeria. I continue to believe that your perfect understanding of the international scene, as well as your great personal qualities, are an asset to and a guarantee of the success of our work.
I also take this opportunity to commend Ms. Maria Fernanda Espinosa Garces for her excellent work and achievements at the seventy-third session. We offer her the full expression of our gratitude and satisfaction.
Allow me to reiterate my gratitude to and trust in Secretary-General Antonio Guterres for his sustained commitment to peace and development in the world and, above all, for his tireless and multifaceted support for the Central African Republic.
The seventy-fourth session is being held at a time when the world is faced with threats to international peace and security — terrorism, poverty, climate change and migration. I have therefore come to share with the Assembly my country’s concerns and ideas about the theme “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”. The relevance of the theme is matched only by the challenges the world faces today. The globalization movement has nurtured among the peoples of the world the common dream of seeing the Earth become a true global village.
Regrettably, however, we have never seen so many walls and barriers being erected. In the era of globalization, we are subjected to the perils of nationalism and identity-based isolation. The intolerance of differences and growing extremism are expressed with increasing violence. Needless to say, times like these allow for a period of individual introspection and for exchange so that, together, we can meet the challenge of building bridges of brotherhood and peace that transcend borders.
As we all begin to unite our efforts, we will overcome the various sources of ongoing tension and crises in the world. No country, no nation is immune to the threats facing humankind today. The challenge for us as leaders is to have the courage to dare to take action. We must dare to question ourselves in order to develop innovative, effective and efficient solutions to build peace and stability and create a solid foundation for sustainable development.
Several of our countries, including my own, are faced with a security situation that remains a source of concern and deserves the full attention of the international community. We must therefore bear in mind the fact that so long as one of our Member States does not have peace, the entire community of nations that will be affected.
The situation in the Middle East is of the utmost concern in terms of international security. We maintain our call for a peaceful, just and equitable resolution of the Israeli-Palestinian conflict, based on the solution of two States living in perfect symbiosis and harmony within safe and recognized borders. At the same time, we urge the entire international community to invest in the quest for genuine peace in Syria, Iraq and Yemen, in accordance with international law.
In Africa, the current situation shows that the proliferation of small arms and light weapons is a real threat to peace and security. More than ever, our States are called upon to unite their efforts and pool their resources, primarily in the areas of intelligence, prevention and early warning. The joint summit of the Economic Community of West African States and the Economic Community of Central African States, held in Lome in July 2018, should inspire more concerted and coordinated action at a time when the circulation of small arms and light weapons defies national borders. That has led to unsafe situations that remind us that the effective implementation of the Arms Trade Treaty would significantly reduce that threat to our continent. In that regard, the Central African Republic strongly supports the actions taken by our Organization, under the leadership of the Security Council, in order to achieve general and complete disarmament with regard to weapons of mass destruction and conventional weapons alike.
While development requires a minimum of peace, it is equally true that peace cannot prosper in the enclaves of abject poverty and insecurity, which present a distressing picture to the world. Beyond words that confirm our good intentions, let us drive forward a virtuous momentum of poverty eradication through concrete and strong action. Such action should help us to devise appropriate forms of social protection for all. It must contribute to generating wealth, the equitable distribution of which, with the aim of a common minimum standard of living, is among the factors that prevent conflict.
In that regard, in line with the deep aspirations of my people, I have urged my Government to prepare the National Plan for Recovery and Peacebuilding in the Central African Republic, which considers the main thrusts of the 2030 Agenda for Sustainable Development and the Agenda 2063 of the African Union. The challenges of transforming the world and our countries require that our populations have the necessary tools to remain active players in an ever-changing world.
To that end, on the heels of national reconstruction, my country intends to invest in education that combines quality with the efficient use of resources. Investing in learners, as well as in teachers, is our wager. And in my country emerging from the crisis, all our efforts must be directed towards the opportunities offered by new technologies. In addition, we would like to engage in an international discussion on education with a view to avoiding several pitfalls, such as education-for-all programmes, which wind up simply being literacy classes, when the resources do not follow to support quality education. Quality education is the tool that must should be used as a basis for more lasting and harmonious development, while also constituting a solid bastion against extremism in all its forms.
While we applaud the progress that has been made in recent years with respect to the development of our countries, albeit unequal, we must also deeply reflect on humankind’s impact on the environment. The abusive exploitation of natural resources is one of the causes of climate change, which is seriously disrupting and jeopardizing the future of humankind. Although the Central African Republic is far from being a major polluter, we stand in solidarity with the international efforts undertaken to preserve our planet; it is our historic responsibility.
I firmly call for the effective implementation of the Paris Agreement on Climate Change and its ratification by all States parties. We hope to see a significant reduction in the carbon emissions of developed countries and the fulfilment of financial commitments for carbon credits, in order to strengthen the resilience of developing countries against climate disasters.
Without contriving new lines of actions to take, our collective responsibility is to implement all our commitments, including the resolutions resulting from the twenty-fourth session of the Conference of the Parties to the United Nations Framework Convention on Climate Change, as well as the recommendations made at the Third International Conference on Financing for Development, held in Addis Ababa, which has afforded us the opportunity to reaffirm our support for the implementation of the sustainable development agenda.
From all the foregoing, it is clear that combining the efforts of the States members of our Organization, within the framework of multilateral action, is the cornerstone of success in our shared ideal of a more just and balanced and safer world for all, everywhere. That is evidenced by the mobilization of international solidarity that allowed my country to turn the page to a new chapter in its history, thanks to the signing, under the auspices of the African Union, of the Political Agreement for Peace and Reconciliation in the Central African Republic between my Government and the 14 armed groups on 6 February. Today, we are mobilized for the implementation of this Agreement with the support of the guarantors, the African Union and the Economic Community of Central African States, and the facilitators, chief among which is the United Nations through the United Nations Multidimensional Integrated Stabilization Mission in the Central African Republic.
With the support of all our partners in the subregion and around the world, we are making progress, modest but steady, on the extending the State’s authority throughout the country and reforms in the security and defence sectors, which will facilitate the gradual redeployment of the defence and security forces and the continuation of the national disarmament, demobilization, repatriation and reintegration programme. We also welcome the recent launch of development programmes to demonstrate that the first peace dividends are a reality.
Without denying our satisfaction at the singular momentum given to the peace process by the signing of that Agreement, much remains to be done. The situation in my country remains fragile, despite some real progress being made. Armed groups continue to acquire their war supplies and ammunition through illegal channels, committing mass and repeated violations of international humanitarian and human rights law. But, as members of the Assembly know, the embargo was imposed only on the legal and legitimate forces of the Central African Republic, thereby depriving the State of the resources to fulfil its mission to protect its citizens and territory. In line with the Central African Government, the States members of the United Nations Standing Advisory Committee on Security Questions in Central Africa supported the call for the lifting of that embargo at its forty-eighth ministerial meeting, in May, in Kinshasa.
Today, I welcome the unanimous vote of the Security Council on the adoption of resolution 2488 (2019), which contributed to the easing of the arms embargo on our defence and security forces. However, I solemnly repeat the Government’s request and the Central African people’s legitimate aspiration for the total lifting of that embargo to enable the State to extend its authority throughout the national territory, with a view to protecting the civilian population. Indeed, the midterm report of 15 June 2019 submitted by my Government shows that the conditions set by the Sanctions Committee have been met, in addition to important strides made in the process of reforming the defence and security sectors.
To overcome the crisis that has shaken my country, and in line with the theme of our session, I call for multilateral, dynamic, concerted, coherent and coordinated action. I hope that the international community will remain mobilized alongside the people and the Government of the Central African Republic and will continue to support them in my country’s recovery.
